Citation Nr: 0528763	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 30, 2003, 
for the grant of service connection for squamous cell 
carcinoma of the larynx.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Diego, California.  In November 
2003, the veteran voiced disagreement with the effective date 
of the grant of service connection and a statement of the 
case (SOC) was issued in June 2004.  His substantive appeal 
was timely received later that month.  The veteran moved 
during the pendency of this appeal and jurisdiction of claims 
file comes to the Board from the RO located in Montgomery, 
Alabama.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

August 2005 correspondence in the form of a VA Form 9, 
reflects that the veteran requested a hearing at the RO 
before a Veterans Law Judge (VLJ), electing a videoconference 
hearing, with respect to all issues listed on the statement 
of the case, and any supplemental statements of the case.  As 
no such hearing has been scheduled, a remand is in order.  
See 38 C.F.R. §§ 20.702, 20.704 (2004).

Accordingly, this case hereby is REMANDED for the following:

Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity, and notify him and his 
representative of the date, time, and 
location of the hearing.  If, for 
whatever reason, he decides that he no 
longer wants a videoconference hearing, 
then this should be documented in the 
record.  Also, if he fails to report for 
the scheduled hearing without good cause, 
this also should be documented in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


